420 F.2d 485
73 L.R.R.M. (BNA) 2208
George W. HARDEMAN, Plaintiff-Appellee,v.The INTERNATIONAL BROTHERHOOD OF BOILERMAKERS, IRONSHIPBUILDERS, BLACKSMITHS, FORGERS AND HELPERS,AFL-CIO, Defendant-Appellant.
No. 28012 Summary Calendar.
United States Court of Appeals Fifth Circuit.
Dec. 22, 1969.

Donald E Brutkiewicz, Mobile, Ala., John J. Blake, Kansas City, Kan., for appellant.
Robert E. McDonald, Jr., Mobile, Ala., for appellee.
Before THORNBERRY, MORGAN and CARSWELL, Circuit Judges.
PER CURIAM:


1
Pursuant to Rule 18 of the Rules of this Court, we have concluded on the merits that this case is of such character as not to justify oral argument and have directed the clerk to place the case on the Summary Calendar and to notify the parties in writing See Murphy v. Houma Well Service, 5 Cir., 1969, 409 F.2d 804, Part I; and Huth v. Southern Pacific Company, 5 Cir., 1969, 417 F.2d 526, Part I.


2
Appellee Hardeman brought this action against the International Brotherhood of Boilermakers, Iron Shipbuilders, Blacksmiths, Forgers and Helpers, AFL-CIO, seeking damages under the Labor-Management Reporting and Disclosure Act of 1959, 29 U.S.C. 401 et seq., for unlawful expulsion from the Union.  The jury returned a verdict in favor of appellee in the amount of $152,150.00 and the District Court entered a judgment in that amount.


3
The Union appeals, raising many of the same issues decided against it in International Brotherhood of Boilermakers, etc. v. Braswell, 388 F.2d 193 (5th Cir., 1968), a case arising out of the exact factual situation as that involved in the present case.  The Braswell case is dispositive of those issues.  We have carefully considered appellant's other specifications of error and find them to be without merit.

The judgment of the District Court is

4
Affirmed.